October 5, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Jackson National Life Insurance Company Jackson National Separate Account – I (Advisors II) File Nos. 333-118368 and 811-08664 Dear Commissioners: This filing is Post-Effective Amendment No. 230 under the Investment Company Act of 1940 and Post-Effective Amendment No. 18 under the Securities Act of 1933, and is being made under paragraph (b)(1)(vii) of rule 485 as a replicate filing.Its purposesare to reflect the comments of the staff on the template filing (File Nos. 333-70472 and 811-08664; Accession No. 0000927730-10-000085, template relief requested by letter dated August 18, 2010), and to make non-material changes that we deem appropriate.We propose that it becomes effective on October 11, 2010, as indicated on the facing sheet of the amendment. If you have any questions, please call me at (517) 367-3872. Yours truly, FRANK J. JULIAN Frank J. Julian Associate General Counsel
